 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 77 
In the House of Representatives, U. S.,

March 3, 2009
 
RESOLUTION 
Congratulating the University of Mary Washington in Fredericksburg, Virginia, for more than 100 years of service and leadership to the United States. 
 
 
Whereas, on March 14, 1908, Virginia Governor Claude A. Swanson signed into law legislation for the establishment of the new State Normal and Industrial School for Women at Fredericksburg, Virginia; 
Whereas in 1938, the institution was renamed Mary Washington College in honor of Mary Ball Washington, the mother of President George Washington; 
Whereas in 1970, the Virginia General Assembly approved full coeducational status for Mary Washington College, and men were enrolled as resident students for the first time; 
Whereas in 2004, the Virginia General Assembly approved university status to the institution, changing its name to the University of Mary Washington; 
Whereas the University of Mary Washington enrolls over 5,000 students and employs over 1,000 full-time and part-time faculty and staff; 
Whereas in 2008, U.S. News and World Report ranked the University of Mary Washington as third among public, southern, master's degree-granting schools; 
Whereas the University of Mary Washington has been led by eight presidents: Edward H. Russell (1908–1919), Algernon B. Chandler, Jr. (1919–1928), Morgan L. Combs (1929–1955), Grellet C. Simpson (1956–1974), Prince B. Woodard (1974–1982), William M. Anderson, Jr. (1983–2006), William J. Frawley (2006–2007), and Judy G. Hample (2008–); 
Whereas the University of Mary Washington offers 43 degree programs, including 32 undergraduate programs, 4 graduate programs, 7 education specialist programs; 
Whereas in its centennial year, the University of Mary Washington conferred more than 1,200 master's and bachelor's degrees; 
Whereas the University of Mary Washington Intercollegiate Athletic Program sponsors 23 NCAA Varsity Teams, and the student-athletes on these teams have won five Individual and Team National Championships, produced 245 All-America Selections and more than 100 Academic All-Americans, and won more Conference Championships than any other school in the Capital Athletic Conference; and 
Whereas in 2009, the University of Mary Washington begins a new century of academic excellence, service to the Commonwealth of Virginia, and leadership to the world in producing people of insight, wisdom, character, and accomplishment: Now, therefore, be it  
 
That the House of Representatives congratulates the University of Mary Washington in Fredericksburg, Virginia, for more than 100 years of leadership and service to the Fredericksburg area, the Commonwealth of Virginia, and the United States. 
 
Lorraine C. Miller,Clerk.
